DETAILED ACTION
Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

In this application the Abstract filed on 02/25/19 is not on a separate sheet The separate sheet should only contain the Abstract.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the 
Claims 1-13 do not invoke 35 U.S.C. 112(f) because it recites defined or sufficient structure as described in the specification.
Claims 1, 5, 6, 8, and 10-13 recite “…the production line being operable to...", "...a processor operable to…”, “…the processor is further operable…” and their respective functional languages and therefore meets two of the three prong analysis. 
However, claim 1 recites sufficiently definite structure because the structures (the production line being operable to...", "...a processor operable to…”, “…the processor is further operable…”) are described in the specification (paragraphs 0021/0028) as structures for performing the respective functions and as such are not generic placeholder, (for instance “means to”, "means for", “module for" and the like) and therefore does not meet the third prong analysis and are presumed not to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2007/0204086 A1 to Jaroszewski et al. in view of U.S. Pub. No. 2015/0288741 A1 to Stephkov et al. and further in view of U.S. Pub. No. 2005/0246043 A1 to Pestow et al.

As to claim 1, Jaroszewski teaches a system for providing customized product information for display (Manufacturing System 100), comprising: 
at least one sensor (for example, radio frequency identification, bar codes) positioned proximate one or more processing points along a production line, the production line being operable to transport a product (Product PCBs) and a product label 5identifying the product along the production line, the at least one sensor being operable to obtain identification information of the product from the product label (“...To track product PCBs, the manufacturing system can implement a unique identification ("UID") for each product PCB. The manufacturing system can use any well known UID system including, for example, radio frequency identification, bar codes, identification numbers stored in a memory component placed on the product PCB, and identification numbers implemented by populating electronic components at specific locations on the product PCB. UIDs can be assigned to product PCBs as well as master PCBs...After the PCB fabrication line has been properly configured, a PCB is fabricated (step 1306). The master PCB can include one or more unique identifications or UIDs (step 1308). A UID can be provided to identify the master PCB and UIDs can be provided for each product PCB located on the master PCB. The UIDs can be provided by the execution control system, which can store the UIDs in a database... If there is no need to fabricate a PCB because, for example, a compatible master PCB has been previously fabricated, then system 600 loads the fabricated master PCB on the manufacturing line (step 1316). Before continuing further down the manufacturing line, all UIDs are read from the master PCB, for example, the UIDs are read by a scanner (step 1318). The UIDs can be provided to the execution control module 108, which can store the UIDs in its database for future use. System 600 proceeds to steps 1312 and 1314, which were described above, and completes the fabrication method 1300...” paragraphs 0038/0082/0084); 
a storage medium comprising: 
product information of the product (Product PCBs); and  
10a set of business rules (customer orders) for providing and customizing the product information of the optical product for display (“...As shown in FIG. 1, the manufacturing system 100 can include a pre-optimization module 102, a component placement module 104, a module 106 for queuing customer orders (i.e., a queuing module), and an execution control module 108. The pre-optimization module 102 allocates feeder and placement mechanisms. The module can generate analysis board files and workload files. (Analysis board files are described below.) The component placement module 104 allocates placements task among available component placement machines whose feeders and placement mechanisms have been allocated. The module can generate virtual master PCB files, which are described below. The queuing module 106 manages customer orders, including allocating customer orders to manufacturing lines. The execution control module 108 provides the intelligence for In one implementation, the proper customer order associated with each product PCB on the master PCB since each UID has been associated to a specific customer order. If necessary, the manufacturing system can create or change UIDs on the product PCBs and associate the UIDs with the customer orders. An alternative approach is to read the product PCB UIDs, which are each associated with a specific customer order...” paragraphs 0040/0088/0096/0097); and 
a processor operable to:
determine the identification of the product (“...FIG. 5 shows a built-to-order manufacturing method 500. A system performing method 500, for example, the above described manufacturing system 100, receives a customer order that specifies a particular combination of the one or more products (step 502). The system designs a master PCB that includes a combination of product PCBs that fulfils the customer order (step 504). The master PCB design can be based, for example, on the layout of the product PCBs and on the particular combination of the one or more products required by the order. The system can optionally store the master PCB design in a virtual master PCB file. The system then applies an optimization routine to allocate placement tasks among the available component placement machines of the manufacturing line, given a fixed allocation of feeders and placement mechanisms (step 506). The feeders and placement mechanisms could have been configured using a method, for example, method 400, to optimize the component placement machines to efficiently manufacture the products. The optimization routine can be any well known routine for allocating placement tasks. The system uses the determined allocation and information describing the master PCB and creates one or more production files (step 508). A production file, which is different than a product file, is specific to a particular component placement machine and a particular master PCB being assembled. That is, a production file has control information specific to one or more placement heads in a component placement machine and also to a particular master PCB. The system then uses the production files to control the component placement machines to produce the product PCBs of the customer order (step 510)...” paragraphs 0057/0058/0061); 
obtain one or more business rules (specific customer order) of the set of business rules based on the 15identification of the optical product (“...In one implementation, the proper customer order associated with each product PCB on the master PCB since each UID has been associated to a specific customer order. If necessary, the manufacturing system can create or change UIDs on the product PCBs and associate the UIDs with the customer orders. An alternative approach is to read the product PCB UIDs, which are each associated with a specific customer order...” paragraphs 00088); and 
dynamically customize the product information of the product based on the one or more business rules (one or more orders) (“...Product assembly component 608 performs the final assembly of the product, including assembling the product PCB with the product's Rework control module 614 manages any customer orders removed from production and ensures that such customer order are fulfilled...System 600 determines whether the PCB will be put in a queue for immediate PCB assembly (step 1310). If the PCB will not be queued for immediate assembly, then system 600 has completed the fabrication method 1300. Otherwise, system 600 proceeds to step 1312. System 600 associates one or more orders with the master PCB (step 1312). The association can be made based on the build information stored from the above described initialization process. The master PCB's UID can be stored in a data structure containing the customer order numbers from each associated order. Each customer order included in the build is associated with an individual product PCB on the master PCB (step 1314). The product PCB's UID number can be stored in a data structure, which contains all of the information required to produce and track the order. The data structure can be stored in a database of the execution control system. Note that because the layout of the master PCB is known, one can assume that the layout of each product PCB is also known...In one implementation, the proper customer order associated with each product PCB on the master PCB since each UID has been associated to a specific customer order. If necessary, the manufacturing system can create or change UIDs on the product PCBs and associate the UIDs with the customer orders. An alternative approach is to read the product PCB UIDs, which are each associated with a specific customer order...” paragraphs 0065/0083/0088/0096/0097).  
Jaroszewski is silent with reference to optical product and 
provide the customized product information of the product for display on at least one electronic display positioned along the production line and operable to 20provide product information of the product for display.
Stephkov teaches custom optical product (personalized eyewear equipment) (“...According to further embodiments, which can be considered alone or in combination: [0035] the method further comprises prior to the second sending step: [0036] an eyewear equipment design receiving step during which a fifth set of data comprising at least eyewear equipment design data is received from an eyewear equipment manufacturer side, [0037] an eyewear equipment design storing step during which the fifth set of data is stored and associated with the stored first set of data and the eyewear equipment identifier; and/or [0038] the eyewear equipment is at least an optical lens and/or a spectacle frame and/or an active eyewear equipment; and/or [0039] the eyewear equipment data comprises process manufacturing data adapted to the manufacturing device used by the eyewear equipment manufacturer for manufacturing said part of the eyewear equipment; and/or [0040] the method further comprises after the identifier sending step: [0041] an eyewear equipment personalization sending step during which a sixth set of data comprising at least part of the stored data is sent to an eyewear equipment personalization side, upon reception of an eyewear equipment personalization request comprising at least the eyewear equipment identifier, [0042] an eyewear equipment personalization data receiving step during which a seventh set of data comprising at least eyewear equipment personalization data obtained using the sixth set of data is receiving from the eyewear equipment personalization side, [0043] an eyewear equipment personalization data storing step during which the seventh set of data is stored and associated with the eyewear equipment identifier ID; and/or [0044] the eyewear equipment personalization data relate to another part of the eyewear equipment than the one manufactured by the eyewear equipment manufacturer; and/or [0045] the eyewear equipment is a pair of spectacle lenses, the eyewear equipment data relate to the optical lenses and the eyewear equipment personalization data relate to the spectacle frame; and/or [0046] the steps are performed by a networked data-processing device comprising at least a server and a storage unit, the networked data processing device being connected to the ordering side, the eyewear equipment designer side and the eyewear equipment manufacturer and wherein at least one of the ordering, the eyewear equipment designer side and the eyewear equipment manufacturer is connected to the network data processing device over the internet...” paragraphs 0034-0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of 
Pestow teaches provide the customized product information of the product for display on at least one electronic display positioned along the production line and operable to 20provide product information of the product for display (“...The method for identifying incomplete orders in a manufacturing facility of claim 5, further comprising the steps of, identifying at least one manufacturing location of each unit in the manufacturing line; and displaying the location of each unit in the manufacturing line in the display of sorted orders...The method for identifying incomplete orders in a manufacturing facility of claim 6, further comprising the steps of, identifying the elapsed time of at least one unit in the manufacturing location in the manufacturing line; and displaying the elapsed time of at least one unit in the manufacturing location in the manufacturing line...” claims 6/7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jaroszewski and Stephkov with the teaching of Pestow because the teaching of Pestow would improve the system of Jaroszewski and 

As to claim 3, Jaroszewski teaches the system of claim 1, wherein a sensor of the at least one sensor is a barcode scanner (bar codes) positioned along the production line, and wherein the barcode scanner is operable to automatically scan the 30product label to obtain the identification of one product (unique identification ("UID")) (“...To track product PCBs, the manufacturing system can implement a unique identification ("UID") for each product PCB. The manufacturing system can use any well known UID system including, for example, radio frequency identification, bar codes, identification numbers stored in a memory component placed on the product PCB, and identification numbers implemented by populating electronic components at specific locations on the product PCB. UIDs can be assigned to product PCBs as well as master PCBs...” paragraphs 0038).  

The queuing module 106 manages customer orders, including allocating customer orders to manufacturing lines. The execution control module 108 provides the intelligence for other manufacturing functions, examples of which include but are not limited to PCB fabrication and/or preparation, PCB assembly, product assembly, product testing, product reworking, and packaging and In one implementation, the proper customer order associated with each product PCB on the master PCB since each UID has been associated to a specific customer order. If necessary, the manufacturing system can create or change UIDs on the product PCBs and associate the UIDs with the customer orders. An alternative approach is to read the product PCB UIDs, which are each associated with a specific customer order...” paragraphs 0040/0088/0096/0097).  

As to claim 5, Jaroszewski teaches the system of claim 4, wherein the processor is further operable to:  
5determine a product condition of the optical product (on the layout of the product PCBs and on the particular combination of the one or more products required by the order; Step 714)/select one or more business rules of the set of business rules based on the product condition of the optical product, wherein the one or more selected business rules are utilized by the processor to dynamically customize product information of The system designs a master PCB that includes a combination of product PCBs that fulfils the customer order (step 504). The master PCB design can be based, for example, on the layout of the product PCBs and on the particular combination of the one or more products required by the order. The system can optionally store the master PCB design in a virtual master PCB file. The system then applies an optimization routine to allocate placement tasks among the available component placement machines of the manufacturing line, given a fixed allocation of feeders and placement mechanisms (step 506). The feeders and placement mechanisms could have been configured using a method, for example, method 400, to optimize the component placement machines to efficiently manufacture the products. The optimization routine can be any well known routine for allocating placement tasks. The system uses the determined allocation and information describing the master PCB and creates one or more production files (step 508). A production file, which is different than a product file, is specific to a particular component placement machine and a The fabrication and selection can be made in accordance with an order. As shown in FIG. 7, PCB fabrication/selection component 602 can, given an customer order specifying a particular combination of products, determine if a master PCB needs to be fabricated. The determination can be based, for example, on whether one or more compatible master PCBs are available (step 702). A master PCB is compatible when the layout of the master PCB can accommodate the layouts of the combination of product PCBs specified by the order. If one or more compatible master PCBs are available, then PCB fabrication/selection component 602 determines if more than one are available (step 704). If it is determined that more than one compatible master PCBs are available, then PCB fabrication/selection component 602 selects one of the available master PCBs (step 706). Selection can be made based on various criteria, for example, cost, storage location, and number in stock. If only one compatible master PCB is available, then PCB fabrication/selection component 602 uses the compatible master PCB (step 708). If a compatible master PCB is not available, then PCB fabrication/selection component 602 uses product specific information to design a master PCB that is compatible with the customer order (step 710). PCB fabrication/selection component 602 stores the design of the master PCB (step 712). PCB fabrication/selection component 602 fabricates the master PCBs in accordance with the design (step 714)...” paragraphs 0057/0061).  









Claims 2, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2007/0204086 A1 to Jaroszewski et al. in view of U.S. Pub. No. 2015/0288741 A1 to Stephkov et al. and further in view of U.S. Pub. No. 2005/0246043 A1 to Pestow et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2005/0055119 A1 to Yen et al.


determine a change to the product information of the optical product; 
dynamically re-customize the product information of the optical product; and
25provide the re-customized product information of the optical product for display on the at least one electronic display.  
Yen teaches wherein the processor is further operable to: 
determine a change to the product information of the product/
dynamically re-customize the product information of the product/ 25provide the re-customized product information of the product for display on the at least one electronic display  (“...High-volume, continuous-flow, highly-customized manufacturing environments present unique challenges to standard production management. MRP works well in large-volume, standard product environments, it is not effective in managing production that includes highly customized orders or frequent modifications of existing orders (referred to as "change-orders"). Multi-product mass production is exemplified by capacity limits and changing customer demands. This often generates delays and material shortages. Customer orders often must be prioritized to establish up-to-date completion schedules.... As illustrated in FIG. 1, a customer places an order with the customer's usual special features for 50 wafers of internal part-number 005. This request is entered on December 01 as O1L1 PN#005, which indicates that it is Line #1 on Purchase Order #1. A new batch of wafers is started and is designated O1L1 PN#005 (104), and is assigned to Lot A (106)...The same customer places another order for 25 wafers of internal part-number 007, with the customer's usual special features. The order is added to the original Purchase Order and is entered on December 15 as O1L2 PN#007 (Line#2 on Purchase Order #1). A new batch of wafers is started and is designated O1L2 PN#007 (108), and is assigned to Lot B (110). It is assumed that finished products of part number 007 are different from those of part number 005, but they all start from the same initial parts...The same customer submits a change-order on December 21. In this request, the quantity of PN#005 is reduced to 25 wafers (112). As 50 wafers have been started in Lot A to satisfy the original order, there are now 25 extra wafers in Lot A. However, according to the conventional practice, since the 25 wafers in excess are part-numbered as O1L1 PN#005, they cannot be reassigned to another order. As such, the 25 extra wafers become scrap (112), an undesired waste is then unnecessarily introduced in production. Either the manufacturer or the customer will have to pay for the waste...In the example shown in FIG. 1, the same customer has another change-order (114) on December 21 to increase the quantity of PN#007 to 50 wafers. Normally, this would trigger another request to generate 25 additional wafers. Following Lot B (110), which has already progressed partially through the fabrication flow, a new batch of wafers is started and is designated O1L2 PN#007 (114), and is associated with Lot C (116). The delivery of these new wafers will be later than those in Lot B...” paragraphs 0012/0015-0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jaroszewski, Stephkov and Pestow with the teaching of Yen because the teaching of Yen would improve the system of Jaroszewski, Stephkov and Pestow by providing a tool that allows a user/operator to adjust/modify an order. 

As to claim 12, Jaroszewski as modified by Stephkov and Pestow teaches the system of claim 1, however it is silent with reference to wherein 
Yen teaches wherein the processor is further operable to: receive instructions to update the product information of the optical product as displayed on a 20first electronic display ("change-orders")/determine one or more that complies with the instructions to update the product information of the optical product/re-customize the product information based on the one or more business rules and provide the re-customized product information for display on the first electronic display (“...High-volume, continuous-flow, highly-customized manufacturing environments present unique challenges to standard production management. MRP works well in large-volume, standard product environments, it is not effective in managing production that includes highly customized orders or frequent modifications of existing orders (referred to as "change-orders"). Multi-product mass production is exemplified by capacity limits and changing customer demands. This often generates delays and material shortages. Customer orders often must be prioritized to establish up-to-date completion schedules.... As illustrated in FIG. 1, a customer places an order with the customer's usual special features for 50 wafers of internal part-number 005. This request is entered on December 01 as O1L1 PN#005, which indicates that it is Line #1 on Purchase Order #1. A new batch of wafers is started and is designated O1L1 PN#005 (104), and is assigned to Lot A (106)...The same customer places another order for 25 wafers of internal part-number 007, with the customer's usual special features. The order is added to the original Purchase Order and is entered on December 15 as O1L2 PN#007 (Line#2 on Purchase Order #1). A new batch of wafers is started and is designated O1L2 PN#007 (108), and is assigned to Lot B (110). It is assumed that finished products of part number 007 are different from those of part number 005, but they all start from the same initial parts...The same customer submits a change-order on December 21. In this request, the quantity of PN#005 is reduced to 25 wafers (112). As 50 wafers have been started in Lot A to satisfy the original order, there are now 25 extra wafers in Lot A. However, according to the conventional practice, since the 25 wafers in excess are part-numbered as O1L1 PN#005, they cannot be reassigned to another order. As such, the 25 extra wafers become scrap (112), an undesired waste is then unnecessarily introduced in production. Either the manufacturer or the customer will have to pay for the waste...In the example shown in FIG. 1, the same customer has another change-order (114) on December 21 to increase the quantity of PN#007 to 50 wafers. Normally, this would trigger another request to generate 25 additional wafers. Following Lot B (110), which has already progressed partially through the fabrication flow, a new batch of wafers is started and is designated O1L2 PN#007 (114), and is associated with Lot C (116). The delivery of these new wafers will be later than those in Lot B...” paragraphs 0012/0015-0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jaroszewski, Stephkov and Pestow with the teaching of Yen because the teaching of Yen would improve the system of Jaroszewski, Stephkov and Pestow by providing a tool that allows a user/operator to adjust/modify an order. 


Jaroszewski teaches a non-transitory machine-readable medium (“...Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. The essential elements of a computer are a processor for executing instructions and memory for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto-optical disks, or optical disks. Information carriers suitable for embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks. The processor and the memory can be supplemented by, or incorporated in special purpose logic circuitry...” paragraph 0110).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2007/0204086 A1 to Jaroszewski et al. in view of U.S. Pub. No. 2015/0288741 A1 to Stephkov et al. and further in view of U.S. Pub. No. 2005/0246043 A1 to Pestow et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2015/0379599 A1 to Bodell et al.

As to claim 6, Jaroszewski as modified by Stephkov and Pestow teaches the system of claim 1, however it silent with reference to wherein the processor is further operable to: 
determine a product model the optical product belongs to; obtain a first set of product metrics of products belonging to the product model; and select one or more business rules based on the first set of product metrics, 15wherein the one or more selected business rules are utilized by the processor to dynamically customize product information of the optical product
manufacturable model); obtain a first set of product metrics of products belonging to the product model (performance scenarios); and select one or more business rules based on the first set of product metrics (checking rules), 15wherein the one or more selected business rules are utilized by the processor to dynamically customize product information of the optical product (“...In some embodiments, the model input tools 302 may be used to allow the system 100 to receive a manufacturable model of a product to be fabricated on demand. The manufacturable model may include information about dimensions, shapes, tolerances, materials, fabrication processes, and other data or requirements related to the product to be fabricated. For example, the manufacturable model may comprise a 3D CAD model (e.g., AutoCAD.TM. or Solidworks.TM. data files) that provides a three-dimensional representation of an object. The model completeness verification tools 304 may be used to determine whether the model received from the user is a suitable manufacturable model that can be used by the fabrication systems 102a, 102b to fabricate a tangible version of the product described by the model. The verification may include determining whether the received model is in the correct format, includes the appropriate files (e.g., drawing files, part files, assembly files, etc.), etc. The model completeness verification tools 304 may also be used to request further information from the user. For example, if the model input by the user is not a three-dimensional representation of the product, the user interaction framework 110 may request further input by the user, such as a photograph of the product to be fabricated...Once the model has been verified to be complete as a manufacturable model, the model validation tools 306 may be used to, for example, validate or analyze, for the manufacturable model or a product fabricated based on the model, the representation of product dimensions or configuration, representation of material tolerances, sensitivity to different fabrication or performance scenarios, compliance with industry, regulatory, quality, or safety standards, etc. For example, the tools 306 may include a set of consistency checking rules to facilitate validating the 3D configuration of the product from the model. The tools 306 may also provide error messages to aid the designer to make corrections or alterations to the model. In some implementations, the tools 306 can be configured to test product designs for defects before prototypes are fabricated. The model validation tools 306 may help the user improve or optimize the model. For example, the model validation tools 306 may be used to subject the model to similar conditions as in the real world, including, e.g., stresses, impact, heat, airflow, and the like. In some embodiments, the model validation tools 306 may receive user-provided attributes relating to how the fabricated product might perform under various environmental conditions or scenarios. The user (or system) may make such a determination by using the model validation tools 306 to subject the model of the product to a simulation of environmental conditions using the attributes provided. As one possible example, the model validation tools 306 may be used to determine whether the fabricated product might be top-heavy and therefore likely to tip over under expected loads or stresses. The user or the system may then use the result of the model validation tools 306 to make corrections or changes to the model, if necessary or desired. Continuing with the above example, the user (or system) may decide to change the weight distribution of materials represented in the model to decrease the likelihood that the product may tip over...The prototype creation tools 308 may allow the user to receive a prototype of the product based on the model. The prototype creation tools 308 may allow the user to request changes to the prototype. For example, the user may wish to add colors, change dimensions, or use other types of materials. Model finalization tools 310 may allow the user to create a final model of the product to be fabricated based on the output of the model validation tools 306 and the prototype creation tools 310. The finalized models may then be made available in the models database 114 and/or the content catalog database 116 by using the model database and catalog content creation tools 312. The model database and catalog content creation tools 312 may be used to request permission from the user to include the model in the models database 114 and/or to represent the product, its components, or any kits useable to create the product in the catalog content database 116...” paragraphs 0029-0032/0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Jaroszewski, Stephkov and Pestow with the teaching of Bodell because the teaching of Bodell would improve the system of Jaroszewski, Stephkov and Pestow by generating customized products that are tailored to a user on demand (Bodell Abstract).


Allowable Subject Matter
s 7-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
U.S. Pub. No. 2018/0067340 A1 to Chumbley et al. and directed to systems and methods for creating wearable devices customized for individual wearers.
U.S. Pub. No. 2015/0154679 A1 to Fonte et al. and directed to systems and methods for creating fully custom products from scratch without exclusive use of off-the-shelf or pre-specified components.
U.S. Pub. No. 2006/0120567 A1 to Kvartler et al. and directed to a method of providing image information regarding primary eyewear to a remote production center where secondary eyewear is to be produced
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.